OFFICE      OF THE ATTORNEY              GENERAL    OF TEXAS
                                     AUSTIN




Uoaerobl.. T. Y. TrlmbLo
yirst A88f*tult stde    Baprlatena8Bb
astia, Tar88

DearBier




                                                        of your reqaort




                     the   l’8-8p~TtbW8!8tOf        it&d8   6-8   EOt
     apply to iadependen$ rohool dl8triefmharln(l
     $088 than lM                 shoc&ff the oouaty
                           8choloatie8,
     8Up8~intUdOnt   ai8tXibtlt8 the rOn,f  t0 t&O c)e
     Wll 8ahOO1 dbtX$Ut8    -   blb~nd.t     8*hDd   U8-
     tribt8 mlth I@88 thUt 160 SO+OlO8tiOS    Of t&
     eouaty7
Eonor8blo9. K. Trlmblo, hge 8


           •~8th8~WU8t~~~tOB4Ult~tk0
    lithorfty   to   nka   the   mpportlomoat   dthout
    tbapprolal*ttho          •wt~bou4oitrutoor~
                        Tour8 Tery truly
                                    01 TKUB




APPROVEDAW   12, 1939